DETAILED ACTION

Applicants’ response filed 2/25/2021 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending. 
Prior rejections are maintained. 
Application is pending. 

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:
The comma after “(CRC)” should be omitted in claims 1 and 7. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


    PNG
    media_image1.png
    263
    657
    media_image1.png
    Greyscale

The claim states, “…wherein the encoded bit sequence comprises an information bit, a frozen bit, a CRC bit and a frozen check bit, wherein a value of the frozen check bit and a value of the CRC bit are obtained through a same cyclic shift register…” 
It is not clear from the claim language if the “frozen check bit” and “the value of the frozen check bit” is referring to the same data in the claim. 
Similarly it is not clear from the claim if the “CRC bit” and the “value of the CRC bit” are referring to the same data in the claim. 
If these are referring to the same then it is not clear why they are referred to differently in the claims. 
Is the value of the frozen check bit in addition to the frozen check bit? 
Is the value of the CRC bit in addition to the CRC bit? 
Independent claims 4 and 10, which have not been amended, appears to make a distinction between: 
1) the frozen bit, frozen check bit and a check value of the frozen check bit. 
2) the CRC check bit and a check value of the CRC check bit. 
In other words, claims 4 and 10 state the data to contain 6 pieces including: 
information bit,
frozen bit, 
CRC check bit, 
frozen check bit, 
check value of frozen check bit and 
check value of CRC check bit 
Independent claims 4, 7 and 10 remain rejected for lack of clarity and require corrections. Respective dependent claims are rejected at least based on dependency. Applicants are requested to review all claims and make corrections. 
Corrections are requested. 












Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112